Citation Nr: 0617761	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  99-13 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased evaluation for a scar of the 
right lower extremity (residual to debridement of 
cellulitis), currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than April 24, 
1998, for the grant of service connection for post-traumatic 
stress disorder (PTSD) with major depressive disorder.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his family


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied entitlement to a disability evaluation in 
excess of 10 percent for a scar of the right lower extremity 
(residual to debridement of cellulitis).  The veteran also 
appealed a March 2001 rating action that denied service 
connection for bilateral hearing loss, and that assigned a 
100 percent disability evaluation for PTSD, effective from 
April 24, 1998.  By a rating action dated in July 2004, the 
10 percent disability evaluation assigned the scar of the 
right lower extremity was increased to 30 percent effective 
from September 1997, which was the veteran's date of claim.

The veteran was afforded personal hearings before RO 
personnel in May 1998 and a July 2005.  He also appeared for 
a personal hearing at the RO before a Veterans Law Judge 
(Travel Board hearing) in September 2003.  Transcripts of 
those hearings are associated with the claims file.

The Board notes that this appeal initially included claims 
for a total disability evaluation based on individual 
unemployability (TDIU), Dependents' Educational Assistance 
(DEA) under 38 U.S.C., Chapter 35, and special monthly 
compensation (SMC) based on the need for regular aid and 
attendance or on being housebound.  The issue of entitlement 
to a TDIU was dismissed by the Board in a December 2003 
decision.  DEA under 38 U.S.C., Chapter 35, and SMC were 
granted in a July 2004 rating decision.  As such, those 
issues are no longer the subjects of appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Law Judge who presided over the veteran's 
September 2003 Travel Board hearing ceased her employment 
with the Board.  The veteran was apprised of this fact in a 
letter from the Board dated in May 2006.  He was also 
informed that the law provides that the Veterans Law Judge 
who conducts a hearing in a case shall participate in the 
final determination of a veteran's claim, and was asked 
whether he wished to exercise his right to testify at a new 
hearing before another Veterans Law Judge.  See 38 U.S.C.A. § 
7107(c); 38 C.F.R. § 20.707 (2005).  In a response received 
by the Board in June 2006, the veteran indicated that he 
wished to testify at a new videoconference hearing at the RO 
before a Veterans Law Judge.

Accordingly, the appeal is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board via videoconference.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

